Mr. Chief Justice McIvf.r
dissents, with whom concurs Mr. Justice Gary. I cannot concur in the conclusion reached by Mr. Justice Pope, for the reason that such conclusion is, as it seems to1 me, in direct conflict with the decisions of the Supreme Court of the United States, in the cases which will be hereinafter cited. The precise question presented by these appeals (for it is conceded that both of the cases stated in the title are to be controlled by the same principle) is whether a citizen of South Carolina residing herein can lawfully bring into this State, for his ovon use, spirituous liquor which he has bought in another State. This question has been conclusively determined, in the affirmative, by the case of Scott v. Donald, 165 U. S. Rep., 58, and the same principle there decided has been recently reaffirmed in Vance v. Vandercook, 170 U. S., 438. In the case first cited, the action was brought against a State constable to recover damages for seizing and carrying away certain packages containing spirituous liquors, belonging to the plaintiff, which he had imported from other States, while such packages were in the hands of the common carrier, through whose agency the packages had been brought into this State. The plaintiff recovered judgment below, and the case was carried by writ of error to the Supreme Court of the United States, where the judgment was affirmed. Mr. Justice Shiras, in delivering the opinion of the Court, concurred in by all the other Justices except one, after determining that the dispensary law of this State was not an inspection law, and is not within the scope of the act of Congress, of the 8th of August, 1890, commonly called the “Wilson Bill,” and after holding that the dispensary law recognized the manufacture, sale, and use of spirituous liquors as lawful, announced the holding of -the Court in these words: “’It is sufficient for the present cases to hold, as we do, that when a State recognizes the manufacture, sale, and use of intoxicating liquors as lawful, it cannot discriminate against the bringing of such articles in, and importing them from other States; that such legislation is void as a hindrance to inter*229state commerce and an unjust preference of the products of the enacting State as against similar products of the other States.” It is true, that the case of Scott v. Donald arose under the dispensary law, approved 2d of January, 1895, while the case now under consideration arose under the dispensary law, approved 6th of March, 1896; but the two acts, so far as the questions which arise in the present case are concerned, are identically the same, and hence the construction placed upon the provisions of the act of January, 1895, by the Supreme Court of the United States, must be regarded as the proper construction of similar provisions in the act of March, 1896. Indeed, we do not understand that it is claimed, in the.opinion of Mr. Justice Pope, that the act of 1896 must receive a different construction from that placed upon the act of 1895 by the Supreme Court, in the case of Scott v. Donald, so far as the present case is concerned. perhaps for the reason above indicated. But what is absolutely conclusive, we find that in the case of Vance v. Vandercook, supra, which arose, not only after the passage of the act of 1896, but after the passage of the act of 1897— 22 Stat., 535, amendatory thereof — the Supreme Court of the United States distinctly reaffirms the ruling in Scott v. Donald, that a resident of this State may lawfully import from another State spirituous liquor, for his own use, and goes on to' declare that this right arises from the Constitution of the United States, and cannot be prohibited, or materially interfered with, or in any way hampered by any State law; and the Court proceeds to hold that the provisions of the act of 1897, designed to provide for the inspection of liquor imported by a resident for his own use (which, however, have no application to the present case), doubtless enacted to avoid the effect of the decision in Scott v. Donald, cannot so1 operate, as those provisions do not impart to the act of 1897 the features of a valid inspection law, and then concludes the discussion of this branch of the case in these words: “Conceding, without deciding, the power of the State, where it has placed the control of the sale of all liquor within the *230State in charge of its own officers, to provide for an inspection of liquors shipped into* a State by residents of other States, for use by residents within the State, it is clear that such a law, to' be valid, must not substantially hamper or burden tire constitutional right on the one hand to make, and on the other to receive, such shipment.” It is very obvious that the case of Vance v. Vandercook draws a marked distinction between the power of a State to prohibit the importation of liquor for sale and the power to prohibit the importation of that article for personal use. Under that authority, a State may prohibit the importation of liquor for sale, even in original packages, by virtue of the provisions of the act of Congress of the 8th of August, 1890, commonly called the “Wilson Bill;” but it cannot prohibit the importation of spirituous liquors by a resident of the State for his own personal use. This, being the decision of a tribunal which is confessedly the final arbiter in all questions involving the construction of the Constitution and laws of the United States, must be accepted by all other tribunals and all citizens as the settled law of the land, whether conformable to our own views or not. Applying these principles to the case in hand, the inevitable result is a reversal of the judgment below. The undisputed evidence is that these defendants, who are residents of the State of South Carolina, had gone over into the adjoining State of North Carolina and there purchased the liquor in question for their own use, and were transporting the same, in (heir buggies, to their homes in South Carolina. While on their way, during the night time, they were arrested by a State constable and his posse, at some point in South Carolina, their liquor and teams seized, and they placed in jail. At the next succeeding term of the Court of General Sessions, they were indicted for a violation of section 37 of the dispensary act of 1896, 22 Stat, 147, under the charge that they “did unlawfully handle and haul contraband liquors, in the night time,” contrary to the provisions of said act. The case came on for trial before his Honor, Judge Benet, and a jury. Under his charge, the jury found *231the defendants guilty, and from the judgments rendered they have appealed upon the several grounds set out in the opinion of Mr. Justice Pope, in which various errors are imputed to the Circuit Judge in his charge, as well as in his refusal to charge certain requests.
I do not propose to consider these grounds seriatim, but rather to confine myself to- what I consider the controlling questions in the case. In the first place, I would remark that I do not suppose that any question can be, or will be, made based upon the fact that these defendants were not bringing this liquor into the State by the use of the agencies usually employed for that purpose, such as railroads, &c., but were bringing it into- the State in '-their own private vehicles. Indeed, no such point has been presented by Mr. Justice Pope, and, in fact, Judge Benet expressly instructed the jury that this fact made no difference, using this language: “Interstate commerce may be carried on in this country on foot, or by wagon or by caravan, as well as by railroad or steamboat or canal or river, or in any other of the more modern and improved forms of transportation.” It is suggested, however, that this case differs from the cases decided by the Supreme Court of the United States, in this respect, that in all of those cases the liquors were seized before delivery to the consignee by the common carrier, through whose agency the liquors ordered for personal use from another State were brought into this State; whereas in the case now under consideration, the liquor bought by the defendants in the State of North Carolina for their own use, was brought into this State by the owners of such liquor in their own private vehicles, and not by the agency of a common carrier, and, therefore, when these parties crossed the State line, the liquor was in the hands of the owner — had reached the possession of the consignees, so to speak — and when these parties were arrested, they were engaged in transporting the liquor to their homes in this State. But what difference this can make, I am at a loss to conceive. If a resident of this State has a right, under the interstate commerce clause, *232to import into this State, through the agency of a common carrier, spirituous liquor for his own use, it is impossible for me to conceive why he may not bring liquor, which he has purchased in North Carolina for his own use, into' this State in his own private vehicle. To1 hold otherwise, would involve the absurdity of holding that a person may lawfully do, by an agent, what he cannot do himself. This, as I understand it, was the view which Mr. Justice Pope seemed inclined to take; but he bases the conclusion which he reaches upon the ground that the liquor in question was “contraband,” and as section 37 of the dispensary act of 1896 makes it a penal offense to handle “contraband liquor in the night time,” the parties could be convicted for a violation of that section of the statute. It is quite true that there are several sections in the act just'referred to, declaring that any spirituous liquors not obtained from the dispensary authorities are contraband liquors. But the very meaning of the term “contraband” shows that no article can be so characterized unless it is an article, the importation or exportation of which is prohibited by law. Now if, as we have seen, the interstate commerce clause of the Constitution of the United States secures to a resident of this State the right to import from another State spirituous liquor, for his own use, it follows necessarily that such liquor cannot be regarded as contraband, and the statute of any State which undertakes to declare such liquor contraband must be held void, because in conflict with the Constitution of the United States. A right conferred upon the citizen by the Constitution of the United States cannot be denied or destroyed by any State legislation. If spirituous liquor be a legitimate article of commerce, as it is declared to be in the case of In re Rahrer, 140 U. S., at page 556, and if, as we have seen from the cases above cited, a resident of this State has a right, secured to him by the Constitution of the United States, to import spirituous liquor into this State for his own use, then it follows necessarily that a State statute which declares such liquor “’contraband,” and makes it a penal offense to handle *233such liquor in the night time, not only materially interferes with and hampers the right secured to the citizen by the Constitution of the United States, but absolutely destroys such right, and cannot, therefore, be sustained as a legitimate exercise of legislative power. The analogy suggested by Mr. Justice Pope, drawn from the provisions of section 280 of the criminal statutes, which make it a penal offense for any person to traffic in seed cotton, in the night time, does not hold good, for the reason that such statute does not purport to interfere with any right derived from the interstate commerce clause of the Constitution ,of the United States, while the object and purpose of the dispensary law is to deprive the residents of this State of such right; and for the further reason that the seed cotton act makes no discrimination between seed cotton raised in this State and that which may be obtained from another State, while the dispensary law does discriminate between liquors obtained from another State and those obtained from the dispensary — making the handling of the former, in the night time, a penal offense, while the other, in the night time, is not forbidden.
It may be. .said, however, that, under the provisions of the act of Congress of the 8th August, 1890, commonly called the “Wilson Bill,” the legislature is permitted to enact any legislation, in the exercise of its police powers, that it may deem necessary or proper, in regard to spirituous liquors, imported into one State from another State, after such liquor has reached the 'hands of the owner or consignee. Such a view would completely emasculate the interstate commerce clause of the Constitution of the United States, and would effectually destroy the right thereby secured to the citizens. Under that view, a resident of this State who ordered spirituous liquors shipped to him by rail from California, North Carolina or any other State, for his own use, would be liable, as soon as he received the liquor from the railroad depot and pla ced it in his wagon for transportation to his home, not only to have his liquor, but his wagon and team, seized and confiscated; and if night should overtake *234him while hauling the liquor to his own home, he would further be liable to.- indictment for violating section 37 of the dispensary law. Indeed, if he should succeed in reaching his home unmolested, and should undertake to remove such liquor, in the night time, from one apartment in his dwelling-house to another, he would be liable to an indictment for handling contraband liquor in the night time. It is very manifest, if this view should be adopted, that the right secured to the citizen by the Constitution of the United States would be as effectually denied and destroyed, as if a State should pass a statute forbidding, in the most explicit and positive terms, a resident of this State from importing into this State from another Sttate spirituous liquor for his own use; for no person would venture to- import liquor from abroad if he knew that he was liable to lose such liquor as soon as it was brought within the limits of the State, and he subjected to indictment and punishment if he happened to be overtaken by night in hauling such liquor from the railroad depot to- his own home. As is held in Vance v. Vandercook, supra, any State law containing provisions which “are so onerous and burdensome in their nature as to substantially impair the right” thus derived from the Constitution of the United States, or which “so hamper and restrict the exercise of the right as to materially interfere with or, in effect, prevent its enjoyment,” are void, so- far as such provisions are concerned; for, as is further said in the same case, in speaking of what is claimed to be the inspection features of the dispensary law, “it is clear that such a law, to be valid, must not substantially hamper or burden the constitutional right on the one hand to make, and on the other to receive, such shipment.”
There are other errors pointed out by the exceptions which would be sufficient to call for the reversal of the judgments apjjealed from. For example, exception 9, which is fully sustained by the case of Vance v. Vandercook, supra, and exception 11, which imputes error in refusing to charge defendants’ 7th request, which is nothing but a quotation from *235the opinion of the Court in Scott v. Donald, at page ioi, laying down the rule applicable to that case, in which the Court was called upon to construe and apply the dispensary law; and hence there was clearly error in refusing that request, because not applicable to the dispensary law.
There are other exceptions worthy of consideration, but what I have said sufficiently indicates the grounds of my dissent, and I do not deem it necessary to extend this opinion by considering all of the exceptions.
I am of opinion, therefore, that the judgment of the Circuit Court should be reversed.